Case 19-12994-BFK       Doc 13   Filed 10/22/19 Entered 10/22/19 18:59:21   Desc Main
                                 Document     Page 1 of 4


                    UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                             Alexandria Division

In re:                                  )
                                        )
GBEKU GREGORY WRIGHT,                   )     Case No. 19-12994-BFK
                                        )     Chapter 7
      Debtor.                           )
_____________________________________________________________________
BRANCH BANKING & TRUST COMPANY,         )
                                        )
      Movant,                           )
                                        )
v.                                      )
                                        )
GBEKU GREGORY WRIGHT,                   )
                                        )
and                                     )
                                        )
DONALD F. KING, TRUSTEE                 )
                                        )
      Respondents.                      )

                                        ANSWER

         DONALD F. KING, TRUSTEE (the “Trustee”), by counsel, files his Answer to the

Motion for Relief From the Automatic Stay (the “Motion”) filed by Branch Banking &

Trust Company (“Movant”) in the above referenced case for the property located at

7411 Farmcrest Drive, New Carrollton, Maryland (the “Property”), and states as

follows:

         1.    The Trustee admits the allegations contained in Paragraphs 1 and 2.




Bradley Jones (VSB No. 85095)
Counsel for the `Trustee
ODIN FELDMAN & PITTLEMAN PC
1775 Wiehle Avenue, Suite 400
Reston, Virginia 20190
Phone: 703-218-2176
Fax:   703-218-2160
Brad.Jones@opflaw.com
Case 19-12994-BFK     Doc 13    Filed 10/22/19 Entered 10/22/19 18:59:21       Desc Main
                                Document     Page 2 of 4


      2.     The Trustee, lacking sufficient knowledge of the allegations contained in

Paragraphs 3, 4, 5, 6, 7, 8, 9, and 10 of the Motion, neither admits nor denies such

allegations and requires proof thereof.

      3.     The Trustee denies the allegation contained in Paragraph 11 and 12 of the

Motion.

                                AFFIRMATIVE DEFENSE

      Assuming, without admitting, that Movant’s allegations in the Motion are

correct, there is a significant equity cushion protecting Movant’s alleged interest in the

Property. Movant alleges that the total amount due under its Note with the Debtor is

$81,395.57 as of September 12, 2019. Dkt. No. 10 at 2. Movant also alleges there is a

first lien on the Property with an approximate value of $142,000.00. Id. The Property

has a Zillow valuation of $281,661. As a result, there appears to be significant equity,

and the Trustee is currently investigating the Property to determine if this asset can

be administered for the benefit of creditors.

      If the Property is sold, the Movant’s debt will be paid in full from any sale of the

Property by the Trustee or on terms that are agreeable to the Movant. As a result, the

Trustee believes that Movant’s alleged interests are adequately protected by the equity

cushion in the Property.




                                          -2-
Case 19-12994-BFK   Doc 13   Filed 10/22/19 Entered 10/22/19 18:59:21   Desc Main
                             Document     Page 3 of 4


      WHEREFORE, Donald F. King, Trustee, by counsel, requests that this Court

enter an order denying Movant’s Motion for Relief from the Automatic Stay.

                                     DONALD F. KING, TRUSTEE
                                     By Counsel


By:        /s/ Bradley Jones
      Bradley Jones (VSB No. 85095)
      Counsel for Trustee
      ODIN FELDMAN & PITTLEMAN PC
      1775 Wiehle Avenue, Suite 400
      Reston, Virginia 20190
      Phone: 703-218-2176
      Fax:   703-218-2160
      Brad.Jones@ofplaw.com




                                       -3-
Case 19-12994-BFK         Doc 13   Filed 10/22/19 Entered 10/22/19 18:59:21   Desc Main
                                   Document     Page 4 of 4


                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and accurate copy of the Answer was sent via
Notice of Electronic Filing upon counsel for Movant, counsel for Debtor, and all
registered users in this case pursuant to this Court’s CM/ECF policy.



                                          /s/ Bradley Jones
                                           Bradley Jones

 #4441736v1 31070/00001




                                            -4-
